Title: To Alexander Hamilton from Caleb Swan, 21 October 1799
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Trenton October 21. 1799.
          
          Lieutenant Wm. C. Rogers, Came to Trenton on saturday last, and declined the acceptance of your appointment as Paymaster to the Cavalry. Enclosed is his Letter on the subject.
          I could wish some other officer might be appointed to supply his place as soon as is convenient, as the applications from the officers of that Corps are frequent and importunate.
          I have the honor to be Sir your obt Servt & very Humble Servt
          
            C: Swan P.M Genl
          
          Major Genl Hamilton
        